Citation Nr: 0303632	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left knee instability, status post anterior cruciate ligament 
reconstruction, currently evaluated as 20 percent disabling 
effective prior to January 13, 2000 and as of May 1, 2000.

2.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to May 
1977.

The case initially came before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.

In addition, the Board notes that, in a November 2000 
statement, the veteran requested a hearing before a traveling 
member of the Board, and thus, the hearing was scheduled for 
December 2001.  However, the record contains evidence showing 
the veteran failed to report to the scheduled hearing.  As 
the record does not contain further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, the Board deems the veteran's November 2000 
request for a travel Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704 (2002).

Further, in April 2002, the Board undertook evidentiary 
development with regard to the veteran's claim.  After 
completion of the additional development, the Board provided 
the veteran and his representative notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and allowing the veteran and his 
representative opportunity to respond, the Board is now 
prepared to render a final adjudication of the veteran's 
increased rating claim.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this appeal.

2.  Prior to January 13, 2000 and as of May 1, 2000, the 
veteran's left knee instability, status post anterior 
cruciate ligament reconstruction, has been characterized by 
range of motion from 0 to 119 degrees, at worst.  The 
objective medical evidence does not show that the veteran's 
left knee disability is characterized by ankylosis, or by 
additional functional limitation or weakness due to pain 
which approaches the applicable requirements for the 
assignment of a higher evaluation. 

3.  The radiological evidence does not show the veteran's 
degenerative joint disease of the left knee includes 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent, effective prior to January 13, 2000 and as of May 1, 
2000, for left knee instability, status post anterior 
cruciate ligament reconstruction, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).  

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to increased ratings for the left knee 
instability status post anterior cruciate ligament 
reconstruction, and degenerative joint disease of the left 
knee, via the January 2000 and June 2001 rating decisions, 
the July 2000 statement of the case, and the June 2001 
supplemental statement of the case.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his left knee disabilities have increased in 
severity.  Furthermore, via the June 2001 supplemental 
statements of the case, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all available and relevant medical records have been 
obtained, including all VA treatment records dated from 1999 
to 2002 pursuant to an internal Board development request.  
As well, the veteran was given the opportunity to present 
additional evidence and/or arguments at a travel Board 
hearing scheduled for December 2001, but he failed to report 
to the hearing.  In a November 2002 Board letter, the veteran 
was notified that additional development was being undertaken 
in his case, including obtaining additional VA treatment 
records and the scheduling of a VA examination.  He was also 
given the opportunity to submit additional evidence or 
argument in support of his claims.  No response to this 
letter has been received.  As such, the Board finds that no 
additional unobtained evidence, which may aid the veteran's 
claims or might be pertinent to the bases of the claims, has 
been identified.  Lastly, the veteran was given the benefit 
of VA examinations in December 1999 and September 2002.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

In this case, in an October 1977 rating decision, the veteran 
was granted service connection for postoperative medial 
meniscectomy and repair of medial collateral ligament of the 
left knee.  A noncompensable was assigned for the disability 
effective May 24, 1977.  Subsequently, in a March 1990 rating 
decision, the veteran's award was increased to a 10 percent 
rating effective May 1989.  In a March 2000 rating decision, 
the veteran was awarded a temporary total rating for the 
treatment of the left knee disability requiring convalescent 
from January 13, 2000 to prior to May 1, 2000.  And, in a 
July 2000 rating decision the award was again increased to a 
20 percent rating under Diagnostic Code 5010-5257, effective 
prior to January 13, 2000 and as of May 1, 2000.

Lastly, in a June 2001 rating decision, the veteran was 
awarded a separate 10 percent rating for degenerative joint 
disease of the left knee under Diagnostic Code 5010, 
effective November 10, 1999 (the date of claim).  The left 
knee disability was continued as 20 percent disabling, 
effective prior to January 13, 2000 and as of May 1, 2000, 
under Diagnostic Code 5257, but was recharacterized as left 
knee instability, status post anterior cruciate ligament 
reconstruction.  At present, the veteran is seeking increased 
ratings for both disabilities.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002). The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2002).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2002).

With respect to the evidence of record, the evidence reflects 
the veteran has been treated by VA for his left knee problems 
since the late 1980s.  In December 1999, the veteran was 
examined by VA.  At this time, he complained of chronic pain 
in the left knee, weakness, stiffness, swelling with 
occasional heat and redness, instability, giving way, 
fatigability and lack of endurance secondary to pain.  He 
also reported that he use to work in construction, but that 
his left knee instability makes that type of work extremely 
difficult, and that he was unemployed at this time.  He was 
regularly wearing a knee brace at that time.  On examination, 
the veteran presented left knee lateral and medial stability 
with some mild effusion, and a range of motion from 0 to 136 
degrees.  X-rays taken in June and September 1999 revealed 
calcific tendonitis medially with narrowing of the medial 
compartment, mild degenerative changes with small osseous 
fragment, lateral femoral chondyle and intrachondylar 
eminence.  The veteran's diagnosis was left knee with ACL 
instability and degenerative joint disease.

The evidence includes treatment records from the Shreveport 
VA Medical Center (VAMC) dated from 1999 to 2002, which 
contain May 1999 notations showing the veteran had a history 
of left knee pain and current ligamentous laxity consistent 
with partial anterior cruciate ligament (ACL) and medial 
collateral ligament (MCL) tear of the left knee.  
Additionally, January 2000 notations show he underwent left 
ACL reconstruction with quad tendon autograft, debridement of 
medial meniscus remnant, excision of plica and chondroplasty 
of medial femoral condyle.  May 2000 notations reflect he was 
four months status post ACL reconstruction with some pain 
with prolonged standing, but no giving way; he had range of 
motion from 0 to 125 degrees, 1+ Lachaman's, and no pivot or 
effusion.  May 2001 notations reveal that, although the 
veteran continued to complain of pain, his range of motion 
was 0 to 135 degrees with no symptoms of instability at that 
time and/or since the reconstruction in January 2000.  And, 
August 2002 notations indicate he was diagnosed with ruptured 
left Achilles tendon. 

At the request of the Board, the veteran was again examined 
by VA in September 2002.  The veteran reported that he was 
terminated from his last employment the prior week because of 
his difficulty standing and operating machinery, but also 
admitted that he was capable of doing other work such as 
roofing, concrete laying and mowing lawns.  As well, he 
reported he recently interviewed with a trailer company and 
was hoping he could do wood work for them.  At this time, the 
veteran continued to report left knee pain as the reason for 
not working.  Upon examination, the examiner noted the 
veteran's prior history of left Achilles tendon rupture in 
August 2002.  The veteran was able to get up from his seat 
without the use of the armrests, had a normal gait, did not 
require any ambulatory aid and none were indicated, and was 
able to remove his clothes for the examination without 
difficulty and stood up to remove his pants.  The objective 
findings included two surgical scars; mild synovitis but no 
erythema, effusion or warmth; and, active range of motion of 
0 to 119 degrees, and passive range of motion from 0 to 129 
degrees with pain.  At this time, he did not present evidence 
of instability, excessive fatigability, incoordination or 
ankylosis, and had negative Lachman's and McMurray's testing 
and drawer signs.  The veteran's diagnosis was traumatic 
arthritis of the left knee with reported chronic pain, mild 
reduction in range of motion and pain to palpation, and left 
patellofemoral degenerative joint disease.

Additionally, the September 2002 VA examination report 
reflects that the examiner concluded the veteran had mild to 
moderate functional limitation due to his left knee.  He had 
some pain of the left lower extremity, but it appeared 
related to his recent Achilles tendon rupture.  He was able 
to play basketball, which in the examiner's opinion signified 
the veteran had control of his left knee and it was not 
significantly impaired since the ACL reconstruction.  The 
veteran's left Achilles tendon rupture more than likely was 
causing most of the veteran's recent problems with his left 
lower extremity, even though he did not exhibit gait 
alterations or limitation of activities.

Lastly, an October 2002 VA magnetic resonance imaging (MRI) 
report shows the veteran's left knee has advanced 
degenerative changes to the medial meniscus with local 
osteoarthritic changes and grade I degeneration of the 
lateral meniscus, and is status post ACL repair.

With respect to the applicable rating criteria, the veteran's 
left knee instability, status post anterior cruciate ligament 
reconstruction, is currently rated as 20 percent disabling 
under Diagnostic Code 5257, effective prior to January 13, 
2000 and as of May 1, 2000.   As well, his degenerative joint 
disease of the left knee is currently rated as 10 percent 
disabling under Diagnostic Code 5010, effective November 
1999.

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2002).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees. And, a 
30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

Upon a review of the record, the Board finds that in this 
case, the veteran's left knee instability, status post 
anterior cruciate ligament reconstruction, is not 
characterized by severe recurrent subluxation or lateral 
instability.  The Board acknowledges the May 2001 notations 
from the Shreveport VAMC specifically indicating no symptoms 
of instability at that time.  Additionally, the September 
2002 VA examination report includes findings of no evidence 
of instability, excessive fatigability, incoordination or 
ankylosis, but rather only mild to moderate functional 
limitation due to his left knee mostly related to the 
veteran's August 2002 Achilles tendon rupture.  Moreover, the 
veteran is able to play basketball, which in the examiner's 
opinion signifies he has control of his left knee and that it 
is not significantly impaired.  As such, an increased rating 
in excess of 20 percent, effective prior to January 13, 2000 
and as of May 1, 2000, is not warranted for the veteran's 
left knee instability, status post anterior cruciate ligament 
reconstruction, under Diagnostic Code 5257.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).  

The Board has also considered whether the veteran's left knee 
instability, status post anterior cruciate ligament 
reconstruction, should be rated under alternative Diagnostic 
Codes which could result in a rating higher than 20 percent.  
See Butts v. Brown, 5 Vet. App. 532 (1993).  During the 
course of this appeal, the veteran's left knee range of 
motion has, at worst, been reported to be from 0 to 119, per 
the September 2002 VA examination report.  In this respect, a 
30 percent disability evaluation is assigned under Diagnostic 
Code 5260 for limitation of leg flexion to 15 degrees.  As 
the veteran has leg flexion to 119 (full leg flexion being 
140 degrees), an increased rating in excess of 20 percent is 
not available for the veteran's left knee disability under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).  Further, as the evidence shows the veteran has 
full leg extension to 0 degrees, and the assignment of a 30 
rating under Diagnostic Code 5261 requires limitation of 
extension to 20 degrees, the assignment of an increased 
rating in excess of 20 percent is also not warranted under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this respect, the 
Board does not doubt the presence of pain in the veteran's 
left knee, including pain on motion, and that such pain could 
arguably result in weakened movement and excess fatigability 
during flare-ups and/or repeated use.  However, per the 
September 2002 VA examination report, the veteran's left knee 
disability does not present evidence of instability, 
excessive fatigability, incoordination or ankylosis, and had 
negative Lachman's and McMurray's testing and drawer signs.  
More importantly, the examiner found that he has some pain of 
the left lower extremity, but it appears related to his 
recent Achilles tendon rupture, which is not currently 
service-connected.  He is able to play basketball and has 
been deemed to have control of his left knee and no 
significant impairment.  As discussed above, the veteran's 
left knee instability, status post anterior cruciate ligament 
reconstruction, does not show that the veteran's limitation 
of motion approaches that required by either Diagnostic Code 
5260 or Diagnostic Code 5261 for a higher evaluation.  As a 
matter of fact, the objective evidence of record does not 
reflect any additional functional limitation due to 
pain/weakness sustained by the veteran.  And, it is clear 
that the law requires that such additional functional 
limitation be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).

The Board has considered the provisions of Diagnostic Code 
5256 as well, which contemplates ankylosis of the knee.  
However, as the veteran's left knee disability is not 
characterized by ankylosis, a rating in excess of 20 percent 
is not warranted under Diagnostic Code 5256.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2002); Butts v. Brown, 5 Vet. 
App. 532 (1993).

The Board has considered whether the veteran's left knee 
disorder should be assigned a rating for arthritis separate 
from the 20 percent rating assigned for the left knee 
instability, status post anterior cruciate ligament 
reconstruction, as allowed under VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  In this respect, the Board acknowledges 
that, in the June 2001 rating decision, the RO determined 
that the veteran's left knee disability warranted the award 
of service connection and a separate 10 percent rating for 
degenerative joint disease of the left knee, under Diagnostic 
Code 5010, effective November 1999 (the date of claim for an 
increased rating).  As such, the award of yet another 
separate disability evaluation for arthritis of the left knee 
secondary to the left knee instability, status post anterior 
cruciate ligament reconstruction, would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2002).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity." Brady v. Brown, 
4 Vet. App. 203, 206 (1993). 

Lastly, the Board finds that, per the October 2002 VA MRI 
report discussed above, the veteran's degenerative joint 
disease of the left knee is not characterized by involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  As such, an 
increased rating in excess of 10 percent for the veteran's 
degenerative joint disease of the left knee is not warranted 
under Diagnostic Code 5003 or 5010.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the award of a 
disability evaluation in excess of 20 percent, effective 
prior to January 13, 2000 and as of May 1, 2000, for left 
knee instability, status post anterior cruciate ligament 
reconstruction.  Additionally, the Board finds that the 
preponderance of the evidence is against the award of a 
disability evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's left knee disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  Specifically, the Board finds that the 
medical evidence of record simply does not show that the 
veteran's disabilities, per se, are productive of marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disabilities 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.  The Board 
acknowledges the veteran's reports of being unemployed due to 
his knee disabilities, and that he was terminated from his 
last employment because of his difficulty standing and 
operating machinery, per the September 2002 VA examination 
report.  However, during the examination, the veteran also 
admitted that he was capable of doing other work such as 
roofing, concrete laying and mowing lawns, as well as 
reported he had recently interviewed with a trailer company 
and was hoping he could do wood work for them.  Simply put, 
the medical evidence of record simply does not show, that the 
veteran's left knee disabilities, alone, are productive of 
marked interference with employment.  In essence, the Board 
finds no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the 
application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating in excess of 20 percent, effective prior 
to January 13, 2000 and as of May 1, 2000, for left knee 
instability, status post anterior cruciate ligament 
reconstruction, is denied. 

An increased rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.

	
                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

